        Case 3:19-cv-05508-VC Document 14 Filed 10/04/19 Page 1 of 4



 1 ALTO LITIGATION, PC
     Daniel Sakaguchi (State Bar No. 222722)
 2   daniel@altolit.com
     Ian E. Browning (State Bar No. 262246)
 3   ian@altolit.com
   4 Embarcadero Center, Suite 1400
 4 San Francisco, CA 94111
   Telephone: (415) 779-2586
 5 Facsimile: (866) 654-7207
 6 ARMSTRONG TEASDALE LLP
     Charles W. Steese (pro hac vice application to be filed)
 7   csteese@armstrongteasdale.com
     IJay Palansky (State Bar No. 187917; re-activation pending)
 8   ipalansky@armstrongteasdale.com
     Alec P. Harris (pro hac vice application to be filed)
 9   aharris@armstrongteasdale.com
   4643 S. Ulster St.
10 Denver, CO. 80237
   Telephone: (720) 200-0676
11 Facsimile: (720) 200-0679
12 Attorneys for Defendant PETIQ, LLC
13 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
14 Joel D. Smith (State Bar No. 244902)
   Blair E. Reed (State Bar No. 316791)
15 1990 North California Blvd., Suite 940
   Walnut Creek, CA 94596
16 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
17 E-mail: ltfisher@bursor.com
            jsmith@bursor.com
18          breed@bursor.com

19 BURSOR & FISHER, P.A.
   Scott A. Bursor (State Bar No. 276006)
20 2665 S. Bayshore Dr., Suite 220
   Miami, FL 33133
21 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
22 E-mail: scott@bursor.com
23 Attorneys for Plaintiff RAMONA PENIKILA
24
25

26
27
28

          JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO RESPOND TO
                                          COMPLAINT
                                    CASE NO.: 3:19-CV-05508-VC
        Case 3:19-cv-05508-VC Document 14 Filed 10/04/19 Page 2 of 4



 1                                UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3
 4 RAMONA PENIKILA, on behalf of herself
                                                      Case No.: 3:19-cv-05508-VC
   and all others similarly situated
 5
                                                      JOINT STIPULATION AND
 6 Plaintiff,                                         [PROPOSED] ORDER EXTENDING
                                                      DEADLINE TO RESPOND TO
 7 v.                                                 COMPLAINT
 8 PETIQ, LLC d/b/a SENTRY,                           Action Filed: August 30, 2019
               Defendant.
 9                                                    Judge: Hon. Vince Chhabria

10                                                    Trial Date: None

11
12          Plaintiff Ramona Penikila (“Penikila” or “Plaintiff”) and Defendant PetIQ, LLC

13 (“PetIQ” or “Defendant”) jointly submit this Stipulation and Proposed Order extending
14 Defendant’s deadline to respond to Plaintiff’s Complaint.
15          WHEREAS, on August 30, 2019, Penikila filed a Class Action Complaint against

16 Defendant;
17          WHEREAS, Plaintiff served Defendant with the Complaint on September 11, 2019;

18          NOW, THEREFORE, Plaintiff and Defendant, by and through their respective counsel,

19 hereby stipulate to, and ask the Court to approve, the following:
20                 1.     Defendant shall respond to the Complaint no later than November 18,

21                        2019.

22          IT IS SO STIPULATED.

23
24
25

26
27
28
                                                1
          JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO RESPOND TO
                                          COMPLAINT
                                    CASE NO.: 3:19-CV-05508-VC
        Case 3:19-cv-05508-VC Document 14 Filed 10/04/19 Page 3 of 4



 1 Dated: October 1, 2019                                BURSOR & FISHER, P.A.
 2

 3
                                                     By: /s/ L. Timothy Fisher
 4                                                               L. Timothy Fisher
 5                                                       Attorneys for Plaintiff RAMONA
                                                         PENIKILA
 6
 7 Dated: October 1, 2019                                ALTO LITIGATION, PC
 8
 9
                                                     By: /s/ Daniel Sakaguchi
10                                                               Daniel Sakaguchi
11
                                                         Attorneys for Defendant PETIQ, LLC
12
13          I, Daniel Sakaguchi am the ECF user whose ID and password are being used to file this
14 Joint Stipulation and [Proposed] Order Extending Deadline to Respond to Complaint. Pursuant
15 to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document has been
16 obtained from the other Signatory.
17
18                                                   By: /s/ Daniel Sakaguchi
                                                                 Daniel Sakaguchi
19
20
21
22
23
24
25

26
27
28
                                                2
          JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO RESPOND TO
                                          COMPLAINT
                                    CASE NO.: 3:19-CV-05508-VC
      Case 3:19-cv-05508-VC Document 14 Filed 10/04/19 Page 4 of 4



 1                              [PROPOSED] ORDER
 2       PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

          October 4, 2019
 5 DATED: _____________________

 6                                            ________________________________
 7                                            HON. VINCE CHHABRIA
                                              UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              3
        JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO RESPOND TO
                                        COMPLAINT
                                  CASE NO.: 3:19-CV-05508-VC
